DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant’s arguments with respect to claim(s) [1-20] have been considered but are moot because the new ground of rejection, by modifying the prior primary reference, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                           Claim Objections
3. Claims [6-9] are still remains objected, no response to the previous objection has been filled, to because of the following informalities:  Claims 6-9, are reciting, x, y, and X, before explicitly defining them.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4. Claims [1-5, 10-14 and 16-20]  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Degani (US.  2015/0138526) in view of  Okuno (US. Pat. No. 2008/0050032).


Re Claim 1,  Degani discloses an image exposure device (see figs. 2, and 12) comprising: an image display device (see 103 figs. 2 and 12) that has a plurality of pixels and radiates light according to a display image represented by the plurality of pixels (see fig. 2 and ¶0043, The light vectors represent the various rays of light emanating from the light emitting display screen 10); a support portion (see 1101, 101 fig.12 and fig. 2, referring to the outer casing when assembled as depicted in fig. 12) that supports a photosensitive recording medium (101 figs. 2 and 12) for recording a recorded image according to the display image in a state in which an exposure surface of the photosensitive recording medium (101 fig. 2) faces the image display device (see for example 103 fig. 2 and ¶ 0040, This light absorption action initiates a chemical reaction that effectively imprints or exposes the instant film 101 with the source image data from the display screen 103); a limiting member (see 102 figs. 2 and 12) that is provided between the image display device (103) and the support portion (see 1101 as depicted in fig. 12)  and limits an angle of the light radiated from the image display device to the photosensitive recording medium (see ¶ 0040, the optical collimation layer 102 functions to attenuate light rays that were not emitted from the display screen 103 normal to the surface of the display screen 103);



Nonetheless in the same field of endeavor Okuno discloses an image processing device as Deganti (see for example Okuno fig. 1). Okuno further discloses a controller (see 1 fig. 1) that controls the image display device (see 32 fig. 1) to perform a digital image processing on the pixel of  the display image to deteriorate an image quality of an input image represented by input image data by emphasizing a density difference of a high-frequency component of the input image (see ¶0015, an edge enhancement step for detecting high frequency components of the image data with edge widths corrected by the second edge width correction step, calculating enhancement values for enhancing the edges according to the detected high frequency components, and adding the enhancement values to the image data with edge widths corrected by the second edge width correction step, thereby enhancing the edges [ by the virtue of enhancing the edges the image data will look blurry when compared to enhanced edges by the image processor) . 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Degani before the effective filling date of the claimed invention by the teachings of Okuno since this would allow to display an image with a sharp edge.


Re Claim 2, Degani as modified further discloses, wherein the display image is an image in which an edge is emphasized more than the recorded image (see Okuno ¶0015, an edge enhancement step for detecting high frequency components of the image data with edge widths corrected by the second edge width correction step, calculating enhancement values for enhancing the edges according to the detected high frequency components, and adding the enhancement values to the image data with edge widths corrected by the second edge width correction step, thereby enhancing the edges). 


Re Claim 3, Degani as modified further discloses, wherein the controller emphasizes the density difference of the high-frequency component by unsharp mask processing (see Okuno, ¶0046, Accordingly, an enlargement process that results in a relative increase in the number of pixels is performed in the front part (b) and rear part (d) of the edge, and a reduction process that results in a relative decrease in the number of pixels is performed in the central part (c) of the edge. FIG. 4(e) is a graph illustrating the image data Dx with the corrected edge width. As shown in FIG. 4(e), the image is reduced in the central part (c) and enlarged in the front and rear parts (b and d) of the edge, thereby reducing the edge width W and improving the sharpness of the edge.[ same effect as unsharp masking thus, equated the claimed unsharp masking) ).

Re Claim 4, Degani as modified further discloses, wherein the controller emphasizes the density difference of the high-frequency component by unsharp mask processing (see Okuno, ¶0046, Accordingly, an enlargement process that results in a relative increase in the number of pixels is performed in the front part (b) and rear part (d) of the edge, and a reduction process that results 


Re Claim 5, Degani as modified further discloses, wherein the controller performs the unsharp mask processing weighted according to a resolution of the image display device (see Okuno, ¶0037, ¶0046, Accordingly, an enlargement process that results in a relative increase in the number of pixels is performed in the front part (b) and rear part (d) of the edge, and a reduction process that results in a relative decrease in the number of pixels is performed in the central part (c) of the edge. FIG. 4(e) is a graph illustrating the image data Dx with the corrected edge width. As shown in FIG. 4(e), the image is reduced in the central part (c) and enlarged in the front and rear parts (b and d) of the edge, thereby reducing the edge width W and improving the sharpness of the edge, [according to the display size]). 


 

Re Claim 10, Degani as modified further discloses, wherein the limiting member is an optical member of a diffusion optical system (see Degani , 102 fig. 2 and ¶0037, a thin optical collimation layer 10). 

Re Claim 11, Degani as modified further discloses, wherein the limiting member is an optical member of a diffusion optical system (see Degani , 102 fig. 2 and ¶0037, a thin optical collimation layer 10). 

Re Claim 12, Degani as modified further discloses, wherein the limiting member is an optical member of a diffusion optical system (see Degani, 102 fig. 2 and ¶0037, a thin optical collimation layer 10). 

Re Claim 13, Degani as modified further discloses, wherein the optical member is a louver film in which first light transmitting portions that transmit light and first light shielding portions that shield light are alternately disposed in a first direction on a surface parallel to a surface where the pixels of the image display device are arranged (see Degani 105, 106 201, figs.  1 and 22 and ¶¶0040, 0051 and The optical collimation tunnels 106 have openings of essentially square-shaped cross sections, therefore, the plurality of optical collimation tunnels 106 may be disposed in a rectangular array), and second light transmitting portions that transmit light and second light shielding portions that shield light are alternately disposed in a second direction on the surface not parallel to the first direction (see   Degani 105, 106 201, figs.  1 and 22 and ¶¶0040, 0051 and The optical collimation tunnels 106 have openings of essentially square-shaped cross sections, therefore, the plurality of optical collimation tunnels 106 may be disposed in a rectangular array [rectangular arrays 106 as depicted vin fig. has vertical and  horizontal direction, which are orthogonally oriented by the virtue  of forming an array]).

Re Claim 14, Degani as modified further discloses, wherein the optical member is a louver film in which first light transmitting portions that transmit light and first light shielding portions that shield light are alternately disposed in a first direction on a surface parallel to a surface where the pixels of the image display device are arranged, and second light transmitting portions that transmit light and second light shielding portions that shield light are alternately disposed in a second direction on the surface perpendicular to the first direction see   Degani 105, 106 201, figs.  1 and 22 and ¶¶0040, 0051 and The optical collimation tunnels 106 have openings of essentially square-shaped cross sections, therefore, the plurality of optical collimation tunnels 106 may be disposed in a rectangular array [rectangular arrays 106 as depicted in fig.1 has vertical and  horizontal direction, which are orthogonal to each other ]). 


Re Claim 16, Degani as modified by Okuno (combination) discloses  the claimed invention (see for example  Degani ¶0011). However the combination doesn’t seem to explicitly disclose wherein a thickness of the louver film is 2.0 mm or more and 4.0 mm or less, and wherein a louver pitch of the louver film is 80. mum or less.  However it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or or workable range involves only a routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 17, Degain as modified further discloses, wherein the limiting member is disposed at a predetermined distance apart from the photosensitive recording medium (see for example Degani 102, 101 as depicted in fig. 2). 

Re Claim 18, Degani as modified by Okuno (combination) discloses the claimed invention (see for example Degani 102, 101 as depicted in fig. 2). However the combination doesn’t seem to explicitly disclose, wherein the predetermined distance is 0.67 mm or less. 

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only a routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 19, claim 19 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning. 

Re Claim 20, claim 20 is a program implicit to claims 1 and 19 thus analyzed and rejected by the same reasoning.

5.  Claim [15] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Degani (US.  2015/0138526) in view of Okuno (US. Pat. No. 2008/0050032) and  Minami (jp-2004109615).


Re Claim 15, Dang as modified by Okuno (combination)   doesn’t seem to explicitly discloses, wherein the louver film is formed by laminating a first layer in which the first light transmitting portions and the first light shielding portions are alternately disposed only in the first direction, and a second layer in which the second light transmitting portions and the second light shielding portions are alternately disposed only in the second direction. 
 However in the same filed of endeavor Minami discloses an electronic device as the combination (see fig. 1).  Minami further discloses wherein the louver film is formed by laminating a first layer in which the first light transmitting portions and the first light shielding portions are alternately disposed only in the first direction, and a second layer in which the second light transmitting portions and the second light shielding portions are alternately disposed only in the second direction. (See Minami Abstract).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings of Minami  before the effective filling date of the claimed invention  since this would allow a simple manufacturing of  optical  member (see Minami  Abstract).

                                            Allowable Subject Matter
6. Claims [6-9] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
ns.  The reference to Sapiro (US.  2017/0064204) discloses then on the filtered image a Gaussian sharpening was applied (also known as unsharp masking, which entails subtracting a Gaussian blurred version of the image—for details see Algorithm 1. Lines 13-14).  In ¶01014.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698